                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                    CIVIL ACTION NO. 7:17-CV-136-FL


Candice C. Jacobs,              )
                                )
                                )
            Plaintiff,          )
                                )
  v.                            )         ORDER APPROVING PLAINTIFF’S
                                )         MOTION FOR ATTORNEY’S FEE
Andrew Saul,                    )         PURSUANT TO 42 USC §406(b)
Commissioner                    )
Of Social Security              )
                                )
            Defendant.          )



        Upon consideration of the Motion of Kathleen Shannon Glancy,

Esq.,    attorney   for   Candice    C.     Jacobs,   Plaintiff   in   the

above-captioned       matter,       and     having     considered      the

government's response to said Motion, it is hereby

        ORDERED that an attorney’s fee in the amount of $15,186.50

is approved pursuant to 42 USC §406(b) for services rendered

before this Court by Kathleen Shannon Glancy on behalf of Candice

C. Jacobs; and

        ORDERED that a copy of this Order be provided to the Social

Security Administration for purposes of effectuating payment

of the fee from whatever past due benefits have been withheld

for such purpose under Title II of the Social Security Act.

        This 29th day of July 2020.


                             ___________________________________
                             Louise W. Flanagan
                             UNITED STATES DISTRICT JUDGE




 Case 7:17-cv-00136-FL Document 33 Filed 07/29/20 Page 1 of 1
